DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, an electronic device with a pattern detection function, the electronic device comprising: a light source configured to emit an emitted light; a cover plate comprising a top surface; a light guide plate that is disposed on the cover plate in a stacked manner, that has a first refractive index, and that comprises a plurality of grating groups, wherein each of the grating groups comprises: a first grating part comprising a first light incident surface, wherein the first grating part is configured to: receive the emitted light through the first light incident surface; diffract the emitted light to form a first light; and transmit the first light; a second grating part configured to: receive the first light; form, based on the first light, a second light to propagate in the second grating part; form, based on the second light, a third light; and transmit the third light; and a third grating part comprising a first light emergent surface, wherein the third grating part is configured to: receive the third light; based on the third light, a fourth light to propagate in the third grating part, form an emergent light based on the fourth light; and emit the emergent light from the first light emergent surface to enter the cover plate; an image sensor coupled to the light guide plate and configured to receive a reflected light that passes through the light guide plate to form image data of a to-be-detected pattern, wherein the reflected light is either: a fifth light formed when the emergent light is totally reflected away from the light guide plate by the top surface; or a sixth light formed when the emergent light is reflected from the to-be-detected pattern: a first bonding layer that is distinct from the cover plate and the light guide plate; a second bonding layer that is distinct from the cover plate and the light guide plate and that comprises a first side that is located away from the light guide plate, wherein the cover plate, the first bonding layer, the light guide plate, and the second bonding layer are sequentially disposed in the stacked manner, and wherein both a second refractive index of the first bonding layer and a third refractive index of the second bonding layer are less than the first refractive index; and a display panel disposed on the first side, wherein the display panel comprises a second side that is side located away from the light guide plate, and wherein the image sensor is either located inside the light guide plate or located on the second side.
None of the prior art of record alone or in combination discloses the claimed invention.
Popovich et al. (US 2018/0284440) discloses an electronic device with a pattern detection function, the electronic device comprising: a light source configured to emit an emitted light; a cover plate comprising a top surface; a light guide plate that is disposed on the cover plate in a stacked manner, that has a first refractive index, and that comprises a plurality of grating groups, wherein each of the grating groups comprises: a first grating part comprising a first light incident surface, wherein the first grating part is configured to: receive the emitted light through the first light incident surface; diffract the emitted light to form a first light; and transmit the first light; a second grating part configured to: receive the first light; form, based on the first light, a second light to propagate in the second grating part; form, based on the second light, a third light; and transmit the third light; and a third grating part comprising a first light emergent surface, wherein the third grating part is configured to: receive the third light; based on the third light, a fourth light to propagate in the third grating part, form an emergent light based on the fourth light; and emit the emergent light from the first light emergent surface to enter the cover plate; an image sensor coupled to the light guide plate and configured to receive a reflected light that passes through the light guide plate to form image data of a to-be-detected pattern, wherein the reflected light is either: a fifth light formed when the emergent light is totally reflected away from the light guide plate by the top surface; or a sixth light formed when the emergent light is reflected from the to-be-detected pattern.
However, Popovich does not expressly disclose a first bonding layer that is distinct from the cover plate and the light guide plate; a second bonding layer that is distinct from the cover plate and the light guide plate and that comprises a first side that is located away from the light guide plate, wherein the cover plate, the first bonding layer, the light guide plate, and the second bonding layer are sequentially disposed in the stacked manner, and wherein both a second refractive index of the first bonding layer and a third refractive index of the second bonding layer are less than the first refractive index; and a display panel disposed on the first side, wherein the display panel comprises a second side that is side located away from the light guide plate, and wherein the image sensor is either located inside the light guide plate or located on the second side, nor would it have been obvious to do so in combination.
Claims 2-19 are allowed by virtue of dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        6/4/2022